Name: Commission Regulation (EEC) No 912/92 of 9 April 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 92 Official Journal of the European Communities No L 96/29 COMMISSION REGULATION (EEC) No 912/92 of 9 April 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 f), as last amended by Regulation (EEC) No 799/92 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture 0, as last amended by Regulation (EEC) No 668/92 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 10 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p . 3025/66. O OJ No L 162, 26. 6. 1991 , p. 27. 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 71 , 18 . 3 . 1992, p. 21 . 0 OJ No L 167, 25. 7. 1972, p. 9 . f) OJ No L 32, 1 . 2. 1992, p. 20 . ( ¢) OJ No L 86, 1 . 4. 1992, p . 31 . O OJ No L 266, 28 . 9 . 1983, p. 1 .(6) OJ No L 201 , 31 . 7. 1990, p. 11 . No L 96/30 Official Journal of the European Communities 10. 4. 92 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 3rd period1st period 5 2nd period 6 1 . Gross aids (ECU):  Spain 17,247 17,720 17,720  Portugal 26,327 26,800 26,800  Other Member States 17,247 17,720 17,720 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 40,60 41,72 41,72  Netherlands (Fl) 45,75 47,00 47,00  BLEU (Bfrs/Lfrs) 837,45 860,42 860,42  France (FF) 136,18 139,91 139,91  Denmark (Dkr) 154,88 159,12 159,12  Ireland ( £ Irl) 15,156 15,572 15,572  United Kingdom ( £) 13,386 13,768 13,768  Italy (Lit) 30 380 31 213 31 213  Greece (Dr) 4 080,45 4 194,42 4166,19  Spain (Pta) 2 649,39 2 719,98 2 719,98  Portugal (Esc) 5 575,73 5 673,04 5 673,04 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 1 . Gross aids (ECU) :  Spain 18,497 18,970 18,970  Portugal 27,577 28,0$0 28,050  Other Member States 18,497 18,970 18,970 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,55 44,66 44,66  Netherlands (Fl) 49,06 50,32 50,32  BLEU (Bfrs/Lfrs) 898,15 921,11 921,11  France (FF) 146,05 149,78 149,78  Denmark (Dkr) 166,10 170,35 170,35  Ireland ( £ Irl) ' 1 6,255 1 6,670 1 6,670  United Kingdom ( £) 14,381 14,762 14,762  Italy (Lit) 32 582 33 415 33 415  Greece (Dr) 4 395,61 4 509,57 4 481,34  Spain (Pta) 2 837,92 2 908,52 2 908,52  Portugal (Esc) 5 836,57 5 933,89 5 933,89 10. 4. 92 Official Journal of the European Communities No L 96/31 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 4 1st period 5 2nd period 6 1 . Gross aids (ECU):  Spain 30,361 30,244 30,244  Portugal 37,091 36,974 36,974  Other Member States 18,661 18,544 18,544 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,93 43,66 43,66  Netherlands (Fl) 49,50 49,19 49,19  BLEU (Bfrs/Lfrs) 906,11 900,43 900,43  France (FF) 147,34 146,42 146,42  Denmark (Dkr) 167,57 166,52 166,52  Ireland ( £ Irl) 16,399 16,296 16,296  United Kingdom ( £) 14,463 14,361 14,361  Italy (Lit) 32 870 32 664 32 664  Greece (Dr) 4 398,38 4 350,30 4 316,71  Portugal (Esc) 7 827,43 7 805,45 7 805,45  Spain (Pta) 4 629,34 4 613,00 4 613,00 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 4 1st period 5 2nd period 6 DM 2,040620 2,039530 2,038580 Fl 2,298210 2,296730 2,295280 Bfrs/Lfrs 42,023500 41,995600 41,971300 FF 6,916860 6,915490 6,912850 Dkr 7,925960 7,924720 7,924460 £Irl 0,767770 0,767806 0,767547 £ 0,717231 0,717389 0,717588 Lit 1 539,81 1 542,02 1 544,13 Dr 237,90600 239,70800 241,53400 Esc 175,38900 175,66800 176,12600 Pta 129,57500 129,80600 130,03600